DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 07/18/2022.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s affirmation of the election of Group I, claims 1-5 is acknowledged.  Claims 6-8 are withdrawn.

Claim Objections
The objection to claim(s) 1 and 5 in the previous Office Action for informalities is hereby withdrawn in view of Applicant’s Amendment.
	  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0228301 A1 to Greenhalgh et al. (hereinafter “Greenhalgh”) (previously made of record).
Regarding claim 1, Greenhalgh discloses (see abstract; Figs. 30-36 & 58-62; and [0196]-[0226]) an anchor (24), comprising: a cylindrical body having a longitudinal axis and an inner surface and an outer surface (as shown in Figs. 35a-b), the inner surface defining a central bore (as shown in Figs. 35a-b), the cylindrical body having a slot (62) exposing the central bore (see Fig. 37 and [202]), the slot having a helical path around the longitudinal axis (see Figs. 35a-37 and [0202]), wherein the slot is configured to expand axially (see [0202]) so that the cylindrical body changes from a first state (Fig. 58) to a second state (Fig. 59) in response to pressure on the inner surface (see Figs. 58-59 and [0222]), and wherein an outer diameter of the cylindrical body in the second state is larger than the outer diameter of the cylindrical body in the first state (see Figs. 58-59 and [0222]).

Greenhalgh further discloses (claim 2) one or more protrusions (expandable thread 66, see Figs. 35A-37) disposed annularly around the cylindrical body; (claim 3) wherein the slot traverses the cylindrical body in both a circumferential direction and a longitudinal direction (see Figs. 35A-37, a helical path has both circumferential and longitudinal components); (claim 4) wherein the slot has a first end and a second end, one each proximate the distal end and the proximal end, respectively, and wherein the slot makes at least one complete revolution around the longitudinal axis between the first end and the second end (see Figs. 35A-37); and (claim 5) wherein the cylindrical body comprises one or more frangible connections (expandable thread 66) that are configured to retain the first state prior to pressure on the inner surface of the central bore (see Figs. 35a-37 and [0198]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771